DETAILED ACTION
Status of the Application
	Claims 1, 8-9, 11, 17, 24-28, 33-35, 40-41 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment of claims 1, 9 as submitted in a communication filed on 3/4/2022 is acknowledged.
In a telephone conversation with Mr. David Fazzolare on 3/10/2022, an agreement was reached to amend claims 9, 24-25 and cancel claim 26 to place the application in condition for allowance.   
In accordance with MPEP 821.04, claims 24-25 are rejoined for examination on the merits in view of the fact that the product claims have been found allowable.  The previous restriction between the product of claims 1, 8-9, 11, 17, 26-28, 33-35, 40-41 (elected invention) and the methods of claims 24-25 is hereby withdrawn.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. David Fazzolare on 3/10/2022.
Please cancel claim 26.
Please replace claims 9, 24-25 as follows:
	
	9.	A hybrid polypeptide having cellulolytic activity comprising:
		(a)	a fragment at the N-terminal end of the hybrid polypeptide comprising a 				heterologous catalytic domain of a cellulolytic enzyme, wherein the catalytic domain has 	
		(b) 	a fragment at the C-terminal end of the hybrid polypeptide comprising a 				carbohydrate binding module (CBM) variant, wherein the CBM variant comprises a 			substitution at one or more positions corresponding to positions 5, 13, 31 and 32 of SEQ 			ID NO: 4, wherein the substitution at position 5 is with Tyr, Phe, or Trp, the substitution 			at position 13 is with Tyr, Phe, or Trp, the substitution at position 31 is with Tyr, Phe, or 			Trp, and the substitution at position 32 is with Tyr, Phe, or Trp, wherein the CBM 			variant has at least 95% sequence identity, but less than 100% sequence identity, to the 			carbohydrate binding module of SEQ ID NO: 20.

	24.	A method for degrading or converting a cellulosic material, said method comprising 	treating the cellulosic material with an enzyme composition, wherein said composition comprises: 
	(a)	a cellobiohydrolase variant comprising a substitution at two or more positions 	corresponding to positions 483, 491, 509 and 510 of SEQ ID NO: 2, wherein the substitution at 	position 483 is with Phe or Trp, the substitution at position 491 is with Tyr or Phe, the 	substitution at position 509 is with Trp, and the substitution at position 510 is with Phe or Trp, 	wherein the variant has cellobiohydrolase activity, and wherein the variant has at least 95% 	sequence identity, but less than 100% sequence identity, to amino acids 27 to 532 of the 	polypeptide of SEQ ID NO: 78; or 
	(b)	a hybrid polypeptide having cellulolytic activity comprising (i) a fragment at the N-	terminal end of the hybrid polypeptide comprising a heterologous catalytic domain of a 	cellulolytic enzyme, wherein the catalytic domain has at least 95% sequence identity to amino 	acids 1 to 437 of the polypeptide of SEQ ID NO: 36; and (ii)  a fragment at the C-terminal end of 	the hybrid polypeptide comprising a carbohydrate binding module (CBM) variant, wherein the 	CBM variant comprises a substitution at one or more positions corresponding to positions 5, 13, 

	25.	A method for producing a fermentation product, said method comprising 
	(I)	saccharifying a cellulosic material with an enzyme composition, wherein the composition 	comprises:
		(a)	a cellobiohydrolase variant comprising a substitution at two or more positions 	corresponding to positions 483, 491, 509 and 510 of SEQ ID NO: 2, wherein the substitution at 	position 483 is with Phe or Trp, the substitution at position 491 is with Tyr or Phe, the 	substitution at position 509 is with Trp, and the substitution at position 510 is with Phe or Trp, 	wherein the variant has cellobiohydrolase activity, and wherein the variant has at least 95% 	sequence identity, but less than 100% sequence identity, to amino acids 27 to 532 of the 	polypeptide of SEQ ID NO: 78; or 
		(b)	a hybrid polypeptide having cellulolytic activity comprising (i) a fragment at the 	N-terminal end of the hybrid polypeptide comprising a heterologous catalytic domain of a 	cellulolytic enzyme, wherein the catalytic domain has at least 95% sequence identity to amino 	acids 1 to 437 of the polypeptide of SEQ ID NO: 36; and (ii)  a fragment at the C-terminal end of 	the hybrid polypeptide comprising a carbohydrate binding module (CBM) variant, wherein the 	CBM variant comprises a substitution at one or more positions corresponding to positions 5, 13, 	31 and 32 of SEQ ID NO: 4, wherein the substitution at position 5 is with Tyr, Phe, or Trp, the 	substitution at position 13 is with Tyr, Phe, or Trp, the substitution at position 31 is with Tyr, Phe, 	or Trp, and the substitution at position 32 is with Tyr, Phe, or Trp, wherein the CBM variant has 
	(II)	fermenting the saccharified cellulosic material with one or more fermenting 	microorganisms to produce the fermentation product. 
	 
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses cellobiohydrolases which are variants of the polypeptide of SEQ ID NO: 78 that have substitutions at positions corresponding to positions 483, 491, 509 and/or 510 of the polypeptide of SEQ ID NO: 2 (Lange et al., Fedorova et al., previously cited) and Nierman et al. discloses a protein that comprises SEQ ID NO: 20,  the Examiner has found no teaching or suggestion in the prior art directed to a cellobiohydrolase variant comprising a substitution at two or more positions corresponding to positions 483, 491, 509 and 510 of SEQ ID NO: 2, wherein the substitution at position 483 is with Phe or Trp, the substitution at position 491 is with Tyr or Phe, the substitution at position 509 is with Trp, and the substitution at position 510 is with Phe or Trp, and wherein the variant has at least 95% sequence identity, but less than 100% sequence identity, to amino acids 27 to 532 of the polypeptide of SEQ ID NO: 78, or a hybrid polypeptide having cellulolytic activity comprising (i) a heterologous catalytic domain that has at least 95% sequence identity to amino acids 1 to 437 of the polypeptide of SEQ ID NO: 36; and (ii)  a carbohydrate binding module (CBM) variant having a substitution at one or more positions corresponding to positions 5, 13, 31 and 32 of SEQ ID NO: 4, wherein the CBM variant has at least 95% sequence identity, but less than 100% sequence identity, to the carbohydrate binding module of SEQ ID NO: 20. Therefore, claims 1, 8-9, 11, 17, 24-25, 27-28, 33-35, 40-41 directed to (a) a cellobiohydrolase variant comprising a substitution at two or more positions corresponding to positions 483, 491, 509 and 510 of SEQ ID NO: 2, wherein the substitution at position 483 is with Phe or Trp, the substitution at position 491 is with Tyr or Phe, the substitution at position 509 is with Trp, and the substitution at position 510 is with Phe or Trp, wherein the variant has cellobiohydrolase activity and has at least 95% sequence identity, but 

Conclusion
Claims 1, 8-9, 11, 17, 24-25, 27-28, 33-35, 40-41 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
March 12, 2022